Case 2:20-cv-02701-DSF-E Document 13 Filed 08/10/20 Page 1 of 1 Page ID #:44




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA

 CLIFTON WALKER                       CASE NO.
                                      2:20−cv−02701−DSF−E
             Plaintiff(s),
       v.                              Order to Show Cause re
 MARIA PALOMO, et al.                  Dismissal for Lack of
                                       Prosecution
            Defendant(s).




     Generally, defendants must answer the complaint within 21 days after
   service or 60 days if the defendant is the United States. Fed. R. Civ. P.
   12(a)(1).
      In this case, Maria Palomo and Richard Palomo failed to plead or
   otherwise defend within the relevant time. The Court orders plaintiff to show
   cause in writing on or before August 24, 2020 why the claims against the
   non-appearing defendant(s) should not be dismissed for lack of prosecution.
    Failure to respond to this Order may result in sanctions, including dismissal
   for failure to prosecute.

      IT IS SO ORDERED.

 Date: August 10, 2020                     /s/ Dale S. Fischer
                                          Dale S. Fischer
                                          United States District Judge
